Citation Nr: 1029875	
Decision Date: 08/10/10    Archive Date: 08/24/10

DOCKET NO.  02-12 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Willie

INTRODUCTION

The appellant had active service from March 1969 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
from an April 2001 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.  

This case was remanded by the Board for further development in 
February 2006, October 2007, and September 2009.  


FINDING OF FACT

PTSD is manifested by withdrawal, isolation, problems with 
socialization, irritability, hopeless ideation, flashbacks and 
nightmares.  


CONCLUSION OF LAW

PTSD is 30 percent disabling.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.130; Diagnostic Code (DC) 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the 
pertinent implementing regulation, codified at 38 C.F.R. § 3.159 
(2009), provide that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 
38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini v. 
Prinicpi, 18 Vet. App. 112, 119 (2004).  The timing requirement 
enunciated in Pelegrini applies equally to the initial 
disability-rating and effective-date elements of a service 
connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under VCAA by letters dated in 
.June 2005, March 2006 and May 2008.  Thus, VA's duty to notify 
in this case has been satisfied.

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefits sought, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  In 
connection with the current appeal, available private treatment 
records have been obtained.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence necessary 
to substantiate the claim.  The evidence of record provides 
sufficient information to adequately evaluate the claim, and the 
Board is not aware of the existence of any additional relevant 
evidence which has not been obtained.  No further assistance to 
the appellant with the development of evidence is required. 38 
U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  Accordingly, the 
Board will address the merits of the claim. 

Legal Criteria 

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.10 (2009).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that evaluation; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2009).

Separate evaluations may be assigned for separate periods of time 
based on the facts found.  In other words, the evaluations may be 
"staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged 
ratings are appropriate when the factual findings show distinct 
period where the service- connected disability exhibits symptoms 
that would warrant different ratings.); see also Fenderson v. 
West, 12 Vet. App. 119, 126 (2001).  A disability may require re-
evaluation in accordance with changes in a veteran's condition.  
It is thus essential, in determining the level of current 
impairment, that the disability be considered in the context of 
the entire recorded history.  38 C.F.R. § 4.1.  We conclude that 
the disability has not significantly changed and uniform rating 
is warranted.  

The Secretary, acting within his authority to adopt and apply a 
schedule of ratings, chose to create one general rating formula 
for mental disorders.  38 U.S.C. § 1155; see 38 U.S.C. § 501; 38 
C.F.R. § 4.130.  By establishing one general formula to be used 
in rating more than 30 mental disorders, there can be no doubt 
that the Secretary anticipated that any list of symptoms 
justifying a particular rating would in many situations be either 
under- or over-inclusive.  The Secretary's use of the phrase 
"such symptoms as," followed by a list of examples, provides 
guidance as to the severity of symptoms contemplated for each 
rating, in addition to permitting consideration of other 
symptoms, particular to each veteran and disorder, and the effect 
of those symptoms on the claimant's social and work situation.  
Instead, the rating specialist is to consider all symptoms of a 
claimant's condition that affect the level of occupational and 
social impairment, including, if applicable, those identified in 
the DSM-IV.  See 38 C.F.R. § 4.126 .  If the evidence 
demonstrates that a claimant suffers symptoms or effects that 
cause occupational or social impairment equivalent to what would 
be caused by the symptoms listed in the diagnostic code, the 
appropriate, equivalent rating will be assigned.  Mauerhan v. 
Principi, 16 Vet. App. 436 (1992). 

The appellant's PTSD is evaluated pursuant 38 C.F.R. § 4.130 
Diagnostic Code 9411, and is subject to the criteria listed under 
the General Rating Formula for Mental Disorders.  The General 
Rating Formula provides a 10 percent evaluation for occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or symptoms 
controlled by continuous medication.  38 C.F.R. § 4.130 (2009).

The rating formula provides a 30 percent evaluation when there is 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, and recent events).

A 50 percent evaluation is warranted where there is occupational 
and social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short-and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); impaired 
judgment or abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining effective 
work and social relationships.

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work like setting); inability to establish and maintain 
effective relationships. 

A 100 percent evaluation is indicated where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self of others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.

The use of the term "such as" in the rating criteria demonstrates 
that the symptoms after that phrase are not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular disability rating.  
Mauerhan v. Principi, 16 Vet. App. 436 (2002).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of record 
that bears on occupational and social impairment, rather than 
solely on the examiner's assessment of the level of disability at 
the moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not assign an 
evaluation solely on the basis of social impairment.  38 C.F.R. § 
4.126.

In assessing the evidence of record, it is important to note that 
the GAF score is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 
(citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 
4th ed. (DSM-IV) at 32).  A score of 31 to 40 is assigned where 
there is "Some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) OR 
major impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child frequently 
beats up younger children, is defiant at home, and is failing at 
school). Id.  A score of 41-50 is assigned where there are, 
"Serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no friends, 
unable to keep a job)." Id.  A score of 51-60 is assigned where 
there are moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few friends, 
conflict with peers or co- workers). Id.  A score of 61-70 is 
indicated where there are "Some mild symptoms (e.g., depressed 
mood and mild insomnia OR some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy, or 
theft within the household), but generally functioning pretty 
well, has some meaningful interpersonal relationships." Id.

Analysis

The appellant has appealed the denial of a rating higher than 10 
percent disabling for PTSD.  The 10 percent rating contemplates 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to perform 
occupational tasks only during periods of significant stress, or 
symptoms controlled by continuous medication.  To warrant a 
higher rating the evidence must show occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks.  

The evidence shows that in a March 2001 evaluation, Dr. P related 
that the appellant carried a diagnosis of PTSD which probably 
arose from his experiences in Vietnam.  Dr. P related that the 
appellant had realistic flashbacks of wartime experience 
occurring once a week and that he has been treated for 
depression.  It was noted that the appellant was withdrawn, 
irritable and that he had frequently expressed a lot of hopeless 
ideation.  PTSD was diagnosed and a GAF score of 50 was assigned.  
Bipolar II disorder, most recent episode depressed; pedophilia, 
sexually attracted to females; alcohol abuse, in sustained 
remission; narcissistic personality disorder; and borderline 
personality disorder were also diagnosed.

Flashbacks and nightmares of Vietnam were reported in March 2002.  
It was noted that the appellant had multiple medical problems and 
that some of his problems had been triggered by experiences in 
Vietnam where he was required to jump out of helicopters.  
Examination revealed the appellant was oriented times three and 
that he communicated well.  He denied suicidal ideation or 
auditory hallucinations.  No formal thought disorder was present 
and sensorium functions were grossly intact.  He denied 
depression at that time.  A GAF score of 60 was assigned.  
Pedophilia, sexually attracted to females; bipolar II disorder, 
most recent episode depressed; PTSD; alcohol abuse, in sustained 
remission; narcissistic personality disorder; and borderline 
personality disorder were diagnosed.  

Examination in March 2004 revealed that the appellant was fairly 
groomed, and alert and oriented.  He denied any symptoms of 
depression, suicidal ideation, or homicidal ideation.  His memory 
and concentration were grossly intact and there was no appearance 
of cognitive deterioration.  Judgment and insight were impaired.  
Pedophilia, sexually attracted to females; bipolar II disorder, 
most recent episode depressed; PTSD; alcohol abuse, in sustained 
remission; narcissistic personality disorder; and borderline 
personality disorder were diagnosed.  A GAF score of 60 was 
assigned.  

In a May 2006 lay statement, J.P. noted that over the years the 
appellant's work ability went down hill and that he was fired 
from several jobs.  He related that the appellant had a long term 
sleep disorder related to the combat events in Vietnam.  J. P. 
stated that he witnessed flashbacks and that the appellant had 
socialization problems.  J. P. stated that the appellant had 
problems with irritability, personal hygiene, and with long term 
relationships.  J. P. noted that the appellant had progressively 
worsened over the years and that his ability to live a normal 
life is below 30 percent.  He related that the appellant lived 
with a 70 percent loss of ability to function compared to normal.  
He further stated that the appellant was moody.  In a separate 
statement, R. R. related that he had observed the appellant's 
mental and physical health deteriorate.  He related that he 
watched the appellant react in a defensive manner when passing a 
car which produces a "back-fire" sound or other loud noises, 
and him demonstrate aggressive behavior toward people of Asian 
descent.  R.R. stated that he was concerned about the appellant's 
mental well being and that he could not comprehend how the 
appellant would ever get a job.  
R.B. related that he observed the appellant having flashbacks and 
major problems with Vietnam descent.  R.B. stated that the 
appellant's hygiene was not the best and that he was verbally 
combative at times.  He related that the appellant had anger, 
family and relationship problems, few friends, and the inability 
to maintain a job.  

The appellant stated in December 2006 that he spent most of his 
time in the hospital's main yard around a small group of friends 
or usually stayed to himself.  He stated that he preferred to 
stay to himself on the ward.  He reported having flashback and 
nightmares.  

Examination in January 2007 revealed some mild psychomotor 
retardation and cooperative attitude.  The appellant's hygiene 
and grooming were adequate, and he was alert and oriented.  His 
speech was articulated and coherently organized.  His mood was 
mildly depressed and anxious, and affect somewhat blunted.  The 
examiner found that the appellant's judgment was adequate for 
making decisions related to basic living of daily living in the 
institutional setting but that his judgment into his mental 
illness was limited.  A GAF score of 60 was assigned.  

Treatment records from Coalinga State Hospital reveal that the 
appellant attended PTSD group therapy in 2007 and 2008.  Various 
evaluations reveal that the appellant had a GAF score of 60.  In 
a February 2008 evaluation, it was noted that the appellant was a 
dedicated and initiative participant of the group and that he 
continued to work on developing better coping skills dealing with 
his PTSD symptoms of disturbed sleep, irritability, heightened 
startle response, and depressed/hopeless mood.  It was noted that 
the appellant reported increased intrusive recollections of his 
time in service.  It was recommended that the appellant continued 
attending the PTSD group because of his chronic PTSD symptoms.  

In April 2008, staff psychologist S.B. related that upon 
admission in April 2007 the appellant's mood was described as 
predominantly depressed and that he acknowledged flashbacks 
related to wartime.  He identified his triggers to include Asian 
individuals, helicopter noises and the sight of blood.  
Nightmares were reported.  She indicated that the appellant's 
symptoms included sleep disturbance, sadness, anxiety, despair, 
pessimism, decreased energy, excessive worry, social isolation 
and self blame.  S.B. noted that the appellant demonstrated 
moderate improvement in his ability to talk about his war time 
experience but his symptoms of depressed mood, somatization of 
emotional reactions, and sleep disturbances remained prominently 
expressed.  S.B. stated that the appellant presented with 
principal features of PTSD such as exposure to traumatic events, 
painful experiencing of traumatic events, persistent avoidance 
reactions, and persistent hyperarousal.  Additionally, S.B. 
related that the appellant exhibited symptoms of depressive 
disorder NOS, and pain disorder that are recognized as a frequent 
co-morbid diagnosis consistent with PTSD, especially in chronic 
cases such as the appellant's.  

It was noted in an April 2008 evaluation that the appellant was a 
regular participant in the choir.  In an October 2009 evaluation, 
it was noted that the appellant did not have any significant 
symptoms of PTSD at that time.  Examination revealed hygiene and 
grooming were fair, and speech was normal.  The appellant was 
cooperative and affect was full.  It was noted that he slept 
adequately and was cognitively intact.  Insight and judgment was 
noted to be fair.  Pedophilia, sexually attracted to females; 
PTSD; alcohol abuse, and personality disorder NOS were diagnosed.  
A GAF score of 60 was assigned.  

In April 2010, the appellant related that his PTSD symptoms 
included depression, suspicion, superviligance, nightmares, 
flashbacks, and distrust.  He related that he did not want to be 
around people although he was forced to be around people.  

Based on a review of the evidence, the Board finds that a 30 
percent rating for PTSD is warranted.  In this regard, the 
evidence shows that the appellant's PTSD is manifested by 
withdrawal, problems with socialization, irritability, hopeless 
ideation, flashbacks and nightmares.  Although the appellant has 
remained confined to a state hospital throughout this appeal, the 
Board notes that lay statements have been presented questioning 
the appellant's ability to maintain employment.  Lay statements 
have also been presented which note the appellant's difficulties 
with anger, family and relationship, personal hygiene, 
establishing and maintaining friendships, and employment.  
Moreover, in April 2008 S.B. related that although the appellant 
demonstrated moderate improvement in his ability to talk about 
his war time experience, his symptoms of depressed mood, 
somatization of emotional reactions, and sleep disturbances 
remained prominently expressed.  The Board also notes that the 
appellant has reported that his PTSD symptoms include depression, 
suspicion, superviligance, nightmares, flashbacks, and distrust.  
He related that he did not want to be around people although he 
was forced to be around people.  The above findings justify a 30 
percent evaluation.  

The Board recognizes that the appellant has a myriad of 
psychiatric diagnoses.  However, the Board notes that the 
symptoms attributed to the appellant's PSTD have remained 
consistent.  The Board recognizes that in October 2009 it was 
noted that the appellant did not have any significant symptoms of 
PTSD at that time.  However, the Board notes that nevertheless a 
GAF score of 60 was assigned demonstrating moderate 
symptomatology.  While an examiner's classification of the level 
of a psychiatric impairment, by words or by a GAF score, is to be 
considered but is not determinative of the percentage disability 
rating to be assigned (38 C.F.R. § 4.126), it is notable that for 
the period considered in this appeal the appellant has 
consistently been assigned a GAF score of 60, denoting moderate 
impairment.  A score of 51-60 is assigned where there are 
moderate symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, conflict 
with peers or co- workers).  The Board also notes that a GAF 
score of 50 was assigned in March 2001.  A score of 41-50 is 
assigned where there are, "Serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) OR 
any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  The Board 
finds that the GAF scores are consistent with the appellant's 
examinations and with the 30 percent evaluation.  

The Board finds that the appellant's PTSD more nearly 
approximates the criteria for a 30 percent evaluation.  However, 
the Board notes that a rating in excess of 30 percent disabling 
is not warranted.  During this period of time, the appellant has 
been confined to a state hospital.  Although the appellant has 
reported that he stays to himself, he has also reported having a 
few friends.  Records also show that the appellant at times 
participates in the choir and is active in his therapy sessions.  
The Board recognizes that it was noted that the appellant had 
impaired judgment and insight in March 2004 and that it was noted 
in January 2007 that his judgment into his mental illness was 
limited.  However, the Board notes that within the same 
examinations it was revealed that the appellant was fairly 
groomed, alert and oriented with his memory and concentration 
grossly intact and without cognitive deterioration.  Furthermore, 
the January 2007 examiner found that the appellant's judgment was 
adequate for making decisions related to basic living of daily 
living in the institutional setting.  The above does not justify 
a rating higher than 30 percent disabling.  

The Board has considered the lay opinion and observations of 
J.P..  Even when we accept everything as competent evidence, we 
find that the lay observations are remarkably inconsistent with 
the observations of the skilled medical professionals.  Whereas 
the lay informant has reported a decrease in hygiene, social 
functioning and a phenomenal decrease in the ability to function, 
such observations are inconsistent with the numerous records 
disclosing a GAF of 60, adequate hygiene and that the appellant 
continues to socialize in various forms and activities.  The 
observations of J.P. are inconsistent with the more probative 
record and are not credible.

During the appeal period, the appellant has been assigned 
numerous GAF scores.  The vast majority of the GAF scores are 60.  
However, and examiner in 2001 assigned a GAF of 50.  Such medical 
opinion constitutes competent medical evidence and must be 
considered.  However, despite the length of the report, the 
document is remarkably lacking in details that would justify the 
assignment of the GAF of 50.  We conclude that the other GAF 
assessments are detailed in the reasoning and internally 
consistent with each other.  We also conclude that the disability 
has not significantly changed.  In sum, the GAFs of 60 containing 
reasoning are more probative that the opinion assigning a GAF of 
50. 

The Board notes that the appellant is competent to report that 
his disability is worse than evaluated.  Nevertheless, the more 
probative evidence shows that the appellant's disability is no 
more than 30 percent disabling.  The observations of the skilled 
professionals are more probative than the appellant's own 
characterization of his disability.  In short, the appellant's 
symptoms are more characteristic of a disability picture that is 
contemplated by a 30 percent rating.  For all the reasons set 
forth above, the preponderance of the evidence is for a rating of 
30 percent disabling but against a rating higher than 30 percent 
disabling for PTSD.  

Extraschedular Consideration

Consideration of referral for an extraschedular rating requires a 
three-step inquiry. See Thun v. Peake, 22 Vet. App. 111, 115 
(2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 
2009).  The first question is whether the schedular rating 
adequately contemplates the veteran's disability picture.  Thun, 
22 Vet. App. at 115. If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  If the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, then the 
second inquiry is whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided by 
the regulation as governing norms.  If the veteran's disability 
picture meets the second inquiry, then the third step is to refer 
the case to the Under Secretary for Benefits or the Director of 
the Compensation and Pension Service to determine whether an 
extraschedular rating is warranted.

Here, the Board finds that the record reflects that the appellant 
has not required frequent periods of hospitalization for his 
disability and that the manifestations of the disability are 
contemplated by the schedular criteria.  Therefore, there is no 
reason to believe that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
schedular criteria.  Therefore, referral of the case for extra- 
schedular consideration is not in order.





ORDER

A rating of 30 percent disabling for PTSD is granted, subject to 
the controlling regulations applicable to the payment of monetary 
benefits.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


